Exhibit 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is entered into this 9th day of
October, 2018, by and among FIRST MERCHANTS CORPORATION, an Indiana corporation
(“First Merchants”), and the undersigned shareholders or optionholders (each, a
“Shareholder”, and collectively, the “Shareholders”) of MBT FINANCIAL CORP., a
Michigan corporation (“MBT”).

 

W I T N E S S E T H:

 

In consideration of the execution by First Merchants of the Agreement and Plan
of Reorganization and Merger between First Merchants and MBT of even date
herewith (the “Merger Agreement”), the undersigned Shareholders of MBT hereby
agree that each of them shall cause all MBT common shares owned by him/her of
record and beneficially, including, without limitation, all shares owned by
him/her individually, all shares owned jointly by him/her and his/her spouse,
all shares owned by any minor children (or any trust for their benefit), all
shares owned by any business of which any of the Shareholders who are directors
are the principal shareholders (but in each such case only to the extent the
Shareholder has the right to vote or direct the voting of such shares), and
specifically including all shares shown as owned directly or beneficially by
each of them on Exhibit A attached hereto or acquired subsequently hereto
(collectively, the “Shares”), to be voted in favor of the merger of MBT with and
into First Merchants in accordance with and pursuant to the terms of the Merger
Agreement at the annual or special meeting of shareholders of MBT called for
that purpose. Notwithstanding any other provision of this Agreement to the
contrary, each Shareholder shall be permitted to vote such Shares in favor of
another Acquisition Proposal (as such term is defined in the Merger Agreement)
that is submitted for approval by the shareholders of MBT if both of the
following shall have occurred: (a) MBT’s Board of Directors has approved such
Acquisition Proposal and recommended such Acquisition Proposal to MBT’s
shareholders in accordance with Section 7.5 of the Merger Agreement and (b) the
Merger Agreement has been terminated in accordance with Section 10.1(f) thereof.

 

Each of the Shareholders further agrees and covenants that he/she shall not
sell, assign, transfer, dispose or otherwise convey, nor shall he/she cause,
permit, authorize or approve the sale, assignment, transfer, disposition or
other conveyance of, any of the Shares or any interest in the Shares to any
other person, trust or entity (other than MBT) prior to the annual or special
meeting of shareholders of MBT called for the purpose of voting on the Merger
Agreement without the prior written consent of First Merchants, such consent not
to be unreasonably withheld in the case of a gift or similar estate planning
transaction (it being understood that First Merchants may decline to consent to
any such transfer if the person acquiring such Shares does not agree to take
such Shares subject to the terms of this Agreement).

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana, without regard to conflict of laws provisions thereof.
This Agreement may be executed in counterparts, each of which (including any
facsimile or Adobe PDF copy thereof) shall be deemed to be an original, but all
of which shall constitute one and the same agreement. It is understood and
agreed that Shareholders who execute this Agreement shall be bound hereby,
irrespective of whether all Shareholders execute this Agreement. The obligations
of each of the Shareholders under the terms of this Agreement shall terminate
contemporaneously with the termination of the Merger Agreement.

 

Notwithstanding any other provision hereof, nothing in this Agreement shall be
construed to prohibit a Shareholder, or any officer or affiliate of a
Shareholder who is or has been designated a member of MBT’s Board of Directors,
from taking any action solely in his or her capacity as a member of MBT’s Board
of Directors or from exercising his or her fiduciary duties as a member of MBT’s
Board of Directors to the extent specifically permitted by the Merger Agreement.

 

[Signatures appear on following pages.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, First Merchants and each of the undersigned Shareholders of
MBT have made and executed this Agreement as of the day and year first above
written, and First Merchants has caused this Agreement to be executed by its
duly authorized officer.

 

 

FIRST MERCHANTS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael C. Rechin

 

 

 

Michael C. Rechin,

 

 

 

President and Chief Executive Officer

 

 

2

--------------------------------------------------------------------------------

 

 

SHAREHOLDERS

                        /s/ H. Douglas Chaffin   /s/ John L. Skibski

H. Douglas Chaffin
President, Chief Executive Officer

and Director

 

John L. Skibski

Executive Vice President, Chief Financial

Officer and Director

            /s/ Kristine L. Barann   /s/ Michael J. Miller

Kristine L. Barann

Director

 

Michael J. Miller

Chairman, Board of Directors

            /s/ Peter H. Carlton   /s/ Tony Scavuzzo

Peter H. Carlton

Director

 

Tony Scavuzzo

Director

            /s/ Joseph S. Daly   /s/ Debra J. Shah

Joseph S. Daly

Director

 

Debra J. Shah

Director

            /s/ James F. Deutsch   /s/ Joseph S. Vig

James F. Deutsch

Director

 

Joseph S. Vig

Director

 

 

Patriot Financial Partners   Castle Creek Capital Partners                      
      By:

/s/ James F. Deutsch

  By: /s/ John Eggemeyer James F. Deutsch   John Eggemeyer   (Printed Name)    
(Printed Name)               Title: Partner   Title: Managing Director

 

3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LISTING OF SHARES

 

 

 

Name

 

Amount

 

H. DOUGLAS CHAFFIN

181,016

 

KRISTINE L. BARANN

7,629

 

PETER H. CARLTON

206,556

 

JOSEPH S. DALY

207,173

 

JAMES F. DEUTSCH

0

 

JOHN L. SKIBSKI

72,346

 

MICHAEL J. MILLER

227,314

 

TONY SCAVUZZO

0

 

DEBRA J. SHAH

124,272

 

JOSEPH S. VIG

12,629

 

PATRIOT FINANCIAL PARTNERS

2,060,302

 

CASTLE CREEK CAPITAL PARTNERS

1,876,423

 

 

 

 

TOTAL

4,975,660

 

 

 